In an action by an insurance company for interpleader under section 285 of the Civil Practice Act, and for a declaratory judgment, the defendant Smith’s Transfer Corporation appeals from so much of an order of the Supreme Court, Kings County, dated August 7, 1962 and made on plaintiff’s motion, as directed: (1) that plaintiff pay $20,000 into court, such sum being the principal of a public liability policy issued by it, together with interest thereon at the rate of 6% from March 24, 1961 to the date of deposit; (2) that said sum be paid to the Treasurer of the City of New York, to be disposed of in accordance with the court’s further order or final judgment; and (3) that, to the extent of the amount so paid, plaintiff be discharged from liability to any party to this action (Civ. Prae. Act, § 285, subd. 7). Order, insofar as appealed from, affirmed, with $10 costs and disbursements payable by said defendant to the plaintiff. No opinion. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.